PAUL PRESSLER, Justice.
Relator seeks a writ of mandamus to compel Respondent, as judge of the 247th District Court of Harris County, to proceed to judgment in a divorce case.
The matter out of which this proceeding arose was tried to the court on July 3,1980. In spite of proper requests by the parties, Respondent had not proceeded to judgment as of the date of the filing of this proceeding.
On March 4, 1981, an opinion was issued by this court which held that the petition for a writ of mandamus would be granted if a judgment of the trial court in this matter was not immediately filed. A judgment was filed with this court on March 12,1981, therefore our previous opinion in this cause is withdrawn and this opinion substituted in its place.
The judgment sought by relator having been filed with this court the issue is now moot and the petition for a writ of mandamus is denied.